      Case 1:20-cv-00878-KWR-CG Document 27 Filed 03/17/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

THE IMMANUEL PRESBYTERIAN CHURCH
OF ALBUQUERQUE, NEW MEXICO,

             Plaintiff,

v.                                                   No. CV 20-878 KWR/CG

CHURCH MUTUAL INSURANCE
COMPANY, S.I.,

             Defendant.


            ORDER RESETTING TELEPHONIC STATUS CONFERENCE

      IT IS HEREBY ORDERED that the previously scheduled pre-settlement status

conference set for April 27, 2021, at 1:30 p.m. is RESET for Monday, April 26, 2021,

at 1:30 p.m. The parties shall call Judge Garza’s AT&T Teleconference line at (877)

810-9415, follow the prompts, and enter the Access Code 7467959, to be connected to

the proceedings

      IT IS SO ORDERED.


                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
